Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action replaces the Office Action mailed on 05/12/2022 for application 16/718519.
Claims 1-20 have been canceled.
Claims 21-40 are currently pending.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21, 23-26, 28, 30-33, 35, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein (US 2013/0092700 A1) in view of Bresolin et al. (US 8345989 B1).

As per claim 21, a method, comprising: 
Braunstein teaches:
obtaining, by a device, prescription information relating to a medication in a container, wherein the prescription information includes information regarding an identifier of the medication, a dose of the medication, and an amount of the medication (Table 3);
Braunstein does not explicitly teach however Bresolin teaches:
causing, by the device and after obtaining the prescription information, a camera device of the device to obtain image data relating to the medication (Col. 3 lines 5-6); 
Braunstein further teaches:
causing, by the device and after obtaining the prescription information, a weighing device of the device to obtain weight data relating to the medication (Para. 30); 
sending, by the device, the prescription information, the image data, and the weight data to a different device to cause the different device to verify the medication using a machine learning model (Table 3, Para. 167 and 218 wherein the ADVS controller validates the weight and size of a medication container); 
receiving, by the device and after sending the prescription information, the image data and the weight data to the different device, information concerning the medication (Para. 167 and 218);
automatically generating, by the device and based on the information concerning the medication, a message concerning the medication (Para. 325), 
wherein the message includes instructions regarding a quantity of the medication a user of the device is to take (Para. 57 and 163); and at least one of: 
causing, by the device, a speaker of the device to present the message, or providing, by the device and for display, the message (Para. 156 and 273).
It would have been obvious to one of ordinary skill at the time of filling to combine the verifying of medication using an image data of a medication as taught in Bresolin with the verification of medication using weight data as taught in Braunstein. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
As per claim 23, Braustein in view of Bresolin teach the method of claim 21. Braunstein does not explicitly teach however Bresolin teaches the method of claim 21, further comprising: 
causing the camera device to determine when the container is in a field of view of the camera device (Col. 7 lines 10-20 and Col. 3 lines 1-10); and 
causing, based on the container being in the field of view, the camera device to focus on the medication in the container (Col. 7 lines 10-20 and Col. 3 lines 1-10); and 
wherein causing the camera device to obtain the image data relating to the medication comprises:  causing, based on causing the camera device to focus on the medication in the container, the camera device to capture the image data relating to the medication (Col. 7 lines 10-20 and Col. 3 lines 1-10). The motivation to combine reference is the same as seen in claim 21.
As per claim 24, Braunstein teaches the method of claim 21, further comprising: 
generating, based on the message, voice data using a text-to-speech technique (Para. 32 and 325); and 
wherein causing the speaker of the device to present the message comprises: causing the speaker of the device to emit the voice data (Para. 32 and 325).
As per claim 25 Braunstein teaches the method of claim 21, further comprising: 
receiving, via a user interface of the device, an identification string (Para. 32); and
performing, based on the identification string, a lookup in a data structure (Para. 32); and
wherein obtaining the prescription information comprises: obtaining the prescription information based on performing the lookup in the data structure (Para. 32).
As per claim 26, Braunstein teaches the method of claim 21, further comprising: 
causing the camera device to obtain an image of a label of the container; processing the image of the label to determine one or more of a bar code or a quick response (QR) code (Para. 32); and 
performing, based on one or more of the bar code or the QR code, a lookup in a data structure (Para. 32); and
wherein obtaining the prescription information comprises: obtaining the prescription information based on performing the lookup in the data structure (Para. 32).
Claims 28, 30-33, 35, and 37-40 recite substantially similar limitations as seen above and hence are rejected for similar rationale as noted above. 

Claim(s) 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunstein (US 2013/0092700 A1) in view of Bresolin et al. (US 8345989 B1) as applied to claim 21, 23-26, 28, 30-33, 35, and 37-40 above, and further in view of  Kerr et al. (US 2010/0018941 A1).

As per claim 27, Braunstein in view of Bresolin teaches the method of claim 21. Braunstein and Bresolin do not explicitly teach however Kerr teaches, further comprising: 
causing the camera device to obtain additional image data relating to a seal of the container (Para. 17 and 18 wherein image of the seal of a container is taught); 
sending the additional image data to the different device to cause the different device to determine an integrity of the seal (Para. 21, 34, and 82); 
receiving, after sending the additional image data, information concerning the integrity of the seal from the different device (Para. 21, 34, and 82); 
generating, based on the information concerning the integrity of the seal, an additional message concerning the integrity of the seal (Para. 20 and 95 wherein alerts are displayed based on the integrity of the seal); and at least one of: 
providing, for display, the additional message, or causing the speaker to present the additional message (Para. 20 and 95).
It would have been obvious to one of ordinary skill at the time of filling to combine the verifying of medication using an image data of a medication as taught in Bresolin with the verification of medication using weight data as taught in Braunstein further with the verification of the integrity of a seal on a container as taught in Kerr. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 34 recites substantially similar limitations as seen in claim 27 and hence is rejected for similar reasons as seen above. 

Claim Objections
Claim 22, 29, and 36 include subject matter that is free of prior art. Specifically the prior art fails to teach the features found in the claims of “the camera device to obtain second image data relating to the medication; causing, after at least one of causing the speaker to present the message or providing, for display, the message, the weighing device to obtain second weight data concerning the medication; sending the second image data and the second weight data to the different device to cause the different device to determine an amount of medication removed from the container using the machine learning model; receiving, after sending the second image data and the second weight data to the different device, additional information concerning the medication; automatically generating, based on the additional information concerning the medication, an additional message concerning the medication, wherein the additional message includes information on whether the amount of medication removed from the container is correct.” 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686